DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021, has been entered.
Response to Amendment
Applicant’s amendments to claims 1 and 5, and the cancellation of claims 3-4 in the response filed August 12, 2021, is acknowledged by the Examiner. 
Claims 1-2, 5-9, and 12-13 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that the previous combination does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
For the sake of compact prosecution and response to applicant's argument that Kuo is nonanalogous art for the previous combination, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kuo and Quaka et al are both intra oral devices for restricting movement of the jaw, thus are both in the same field of the applicant’s endeavor and are both reasonably pertinent to the particular problem.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anterior surface of the right side insert" in line 40, and “the anterior surface of the left side insert”.  There is insufficient antecedent basis for these limitations in the claim. For the sake of compact prosecution, Examiner will interpret the anterior surfaces to be newly introduced features. 
Claims 2, 5-9, and 12-13 are rejected as being dependent on a rejected claim above.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Quaka et al (US 2014/0326252) in view of Sweeney et al (US 2014/0020691).
With respect to claim 1, Quaka et al discloses An oral appliance for treating snoring and/or sleep apnea in a subject (Fig 1, [0010], device for treating sleep apnea and snoring), comprising: (1) an upper tray having an anterior portion, a posterior portion, a right side, a left side (Annotated Fig 1, upper tray 2), a buccal side, a lingual side, coronal surface, an interior surface, and an exterior surface (Annotated Fig 5, [0046], each upper and lower tray with a buccal side, lingual side, interior surface, outer surface, and coronal surface), the upper tray comprising: (a) a receptacle bounded by the interior surface of the upper tray (Fig 5, receptacle 4); (b) a right side lateral projection comprising an anterior end having an engagement surface, a posterior end, an upper surface, a lower surface, and a lateral surface, wherein the right side lateral projection is connected to the buccal side of the right side of the upper tray in a posterior portion of the upper tray (Fig 1, right side lateral projection 6, surfaces similar to that of Annotated Fig 2; lateral surface is the outer surface); (c) a right side insert comprising a first lateral surface, a second lateral surface, an anterior end, and a posterior end, wherein the posterior end is configured to be attached to the anterior end of the right side lateral projection (Fig 1, Fig 2, right side insert 10, surfaces similar to that of Annotated Fig 2, right side insert 10 attached to right side lateral projection 6 via screws 8; first and second lateral surfaces are the inner and outer surfaces); (d) a left side lateral projection comprising an anterior end having an engagement surface, a posterior end, an upper surface, a lower surface, and a lateral surface, wherein the left side lateral projection is connected to the buccal surface of the left side of the upper tray in a posterior portion of the upper tray (Fig 1, left side lateral projection 7, Annotated Fig 2; lateral surface is the outer surface); and (e) a left side insert comprising a first lateral surface, a second lateral surface, an anterior end, and a posterior end, wherein the posterior end is configured to be attached to the anterior end of the left side lateral projection (Fig 1, Fig 2, left side insert 9, Annotated Fig 2, left side insert 9 attached to left side lateral projection 7 via screws 8; first and second lateral surfaces are the inner and outer surfaces); and (2) a lower tray having an anterior portion, a posterior portion, a right side, a left -2-PATENTSML-1008USside, a buccal side, a lingual side (Annotated Fig 1), coronal surface, an interior surface, and an exterior surface (Fig 1, Fig 2, surfaces similar to that of Annotated Fig 5), the lower tray comprising: (a) a receptacle-bounded by the interior 
Quaka et al is silent on a right side insert. . . wherein the posterior end is configured to be reversibly attached to the anterior end of the right side lateral projection; a left side insert. . . wherein the posterior end is configured to be reversibly attached to the anterior end of the left side lateral projection; wherein the posterior end of each insert is reversibly attached to the anterior end of a respective lateral projection through an interference fit-3-PATENTSML-1008US.
Sweeney et al teaches an analogous upper and lower tray 12/14 for restricting relative maxillary and mandibular movement to prevent snoring and sleep apnea ([0037]), having an adjustable left and right spacing system 20/26 on the upper tray 12 (Fig 4) comprising a right side insert. . . wherein the end is configured to be reversibly attached to the end of the right side lateral projection (Fig 10); a left side insert. . . wherein the end is configured to be reversibly attached to the end of the left side lateral projection (Fig 10); wherein the end of each insert is reversibly attached to the end of a respective lateral projection through an interference fit (Fig 10, attachment between pieces 28/24 would be reversible), -3-PATENTSML-1008USwherein the end of each lateral projection 20 comprises a recess 24 and the posterior end of each insert 26 comprises a rearward projection 28 adapted to fit within the recess and thereby secure the insert to a respective lateral projection (Fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw attachment of Quaka et al to be a series of attachments with wedges as taught by Sweeney et al in order to have  system that is easily adjusted and individual parts are easily replaced (Sweeney et al [0055]).

    PNG
    media_image1.png
    955
    808
    media_image1.png
    Greyscale

Annotated Fig 1, Quaka et al

    PNG
    media_image2.png
    307
    437
    media_image2.png
    Greyscale

Annotated Fig 5, Quaka et al

    PNG
    media_image3.png
    475
    831
    media_image3.png
    Greyscale

Annotated Fig 2, Quaka et al
With respect to claim 2, Quaka et al/Sweeney et al discloses The oral appliance of claim 1, wherein the upper tray comprises an upper incisal surface and the lower tray comprises a lower incisal surface (Quaka et al Annotated Fig 1, incisal surfaces at the anterior portions of the upper and lower trays 2/3), and wherein at least a portion of the upper incisal surface and lower incisal surface are not in 
With respect to claim 5, Quaka et al/Sweeney et al discloses The oral appliance of claim 1, wherein the rearward projection comprises a wedge having sides that extend laterally and posteriorly (Sweeney et al Fig 10, projection 20 with lateral and posterior extending sides 24) and the recess is wedge-shaped and configured to receive and retain the projection in a tongue- and-groove fashion (Sweeney et al Fig 10, wedge recess to receive tongue and groove fashion projections 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw attachment of Quaka et al to be a series of attachments with wedges as taught by Sweeney et al in order to have  system that is easily adjusted and individual parts are easily replaced (Sweeney et al [0055]).
With respect to claim 6, Quaka et al/Sweeney et al discloses The oral appliance of claim 1, further comprising a plurality of pairs of inserts, wherein at least some of the insert pairs comprise inserts having lateral sides which are different in length than the lateral sides of other insert pairs (Sweeney et al [0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw attachment of Quaka et al to be a series of attachments with wedges as taught by Sweeney et al in order to have  system that is easily adjusted and individual parts are easily replaced (Sweeney et al [0055]).

Claims 7-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quaka et al/Sweeney et al as applied to claim 1 above, and further in view of Kuo (US 2010/0129763).
With respect to claim 7, Quaka et al/Sweeney et al discloses The oral appliance of claim 1.

Kuo teaches an analogous upper and lower tray for restricting relative jaw movement (Fig 8B) further comprising a first orthodontic tray and a second orthodontic tray (Fig 8B, first and second orthotic trays 144/142), wherein each of the orthodontic trays comprises an inner surface for contacting at least some of a subject's teeth and an outer surface (Fig 8B, inner surface contacting the teeth and outer surface contacting the outer orthosis 146/148), and wherein the orthodontic trays can be received within respective receptacles of the oral appliance such that the outer surface of a respective orthodontic tray contacts -4-PATENTSML-1008US the interior surface of a respective receptacle (Fig 8B, inner trays 144/142 in receptacles of outer trays 148/146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner material of Quaka et al/Sweeney et al with a series of orthotic tray as taught by Kuo as it would allow for a single device with multifunctional properties for patients with a series of needs (Kuo [0035]). 
With respect to claim 8, Quaka et al/Sweeney et al/Kuo discloses The oral appliance of claim 7, wherein the orthodontic trays comprise a series of first orthodontic trays and a series of second orthodontic trays (Kuo [0027]), and wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw (Kuo [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner material of Quaka et al/Sweeney et al with a series of orthotic tray as taught by Kuo as it would allow for a single device with multifunctional properties for patients with a series of needs (Kuo [0035]). 
With respect to claim 9, Quaka et al/Sweeney et al/Kuo discloses The oral appliance of claim 8, wherein the receptacles of the upper tray is shaped to receive all of the first orthodontic trays, and the receptacles-of the lower tray is shaped to receive all of the second orthodontic trays (Kuo [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner material of Quaka et al/Sweeney et al with a series of orthotic tray as taught by Kuo as it would allow for a single device with multifunctional properties for patients with a series of needs (Kuo [0035]). 
With respect to claim 12, Quaka et al/Sweeney et al/Kuo discloses A series of oral appliances according to claim 1 for repositioning teeth of a subject, wherein each upper tray and lower tray of the series has a differently-configured receptacle portion corresponding to an intermediate or end tooth arrangement of a subject (Kuo [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner material of Quaka et al/Sweeney et al with a series of orthotic tray as taught by Kuo as it would allow for a single device with multifunctional properties for patients with a series of needs (Kuo [0035]). 
With respect to claim 13, Quaka et al/Sweeney et al/Kuo discloses A method of treating snoring or sleep apnea in a subject while performing orthodonture (Quaka et al [0028] trays in use with orthodonture is performed), comprising applying the upper trays and lower trays of the series of trays of claim 12 to the subject in order to progressively reposition teeth from an initial tooth arrangement to a final tooth arrangement while treating snoring or sleep apnea in the subject (Kuo [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner material of Quaka et al/Sweeney et al with a series of orthotic tray as taught by Kuo as it would allow for a single device with multifunctional properties for patients with a series of needs (Kuo [0035]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786